 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   ANGELINA NUNES, et al.,                                Case No.: 1:17-cv-00633-DAD-SAB

10                   Plaintiffs,                            ORDER RE JOINT STIPULATION TO
                                                            EXTEND EXPERT DISCOVERY
11   vs.                                                    DEADLINE

12   COUNTY OF STANISLAUS, et al.,                          (ECF No. 44)

13               Defendants.
     ____________________________________/
14

15            Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that expert discovery in

16   this action shall be completed on or before January 25, 2019.

17

18   IT IS SO ORDERED.

19   Dated:     November 5, 2018
                                                      UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25
26

27

28
                                                        1
